Exhibit 10.72
 


EQUITY PURCHASE AGREEMENT


THIS EQUITY PURCHASE AGREEMENT (“Agreement”) is made as of the 20th day of
April, 2010 by and among NATURALNANO, INC., a Nevada corporation with offices at
832 Emerson Street, Rochester, New York 14613 (“NATURALNANO”), WorldWide Medical
Solutions, LLC, a New York limited liability company with offices at 17 Schoen
Place, Pittsford, New York 14534 (“WMS”) and COMBOTEXS, LLC, a New York limited
liability company with offices at 17 Schoen Place, Pittsford, NY 14534
(“COMBOTEXS”).
 
WHEREAS, COMBOTEXS is a limited liability company organized and existing under
the laws of the State of New York, wholly owned by WMS and engaged in the
business of commercializing nano materials for the commercial, military and
industrial markets; and
 
WHEREAS, NATURALNANO is a corporation organized and existing under the laws of
the State of Nevada and is a supplier of Halloysite nano tubes and other nano
materials for commercial users;
 
NOW THERFORE, in consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree as follows:
 
1. Purchase by NaturalNano of 51% Interest in COMBOTEXS.
 
1.1        
 Issuance of Common Stock

 
(a) Subject to the terms and conditions of this Agreement,  NATURALNANO agrees
to issue to WMS at the Closing 20,000,000 shares of Common Stock, without par
value, of NATURALNANO together with 40,000,000 Warrants [in the form as set
forth in Exhibit A] to purchase additional common shares, and WMS agrees to sell
to NATURALNANO a 51% equity interest in COMBOTEXS.  The shares of Common Stock
issued to WMS pursuant to this Agreement shall be referred to in this Agreement
as the “NATURALNANO Shares.”
 
(b) The Warrants (“Warrants”) shall entitle the holder to purchase shares of the
Company’s Common Stock equal to 1 share for each Warrant.  The Warrants shall
have an exercise price of $0.05 per share (the “Warrant Exercise Price”) for the
first twenty Million shares of NATURALNANO; an exercise price of $0.08 for the
next Ten Million Warrants, and an exercise price of $0.10 per share for the
final Ten Million Warrants. The Warrants shall have a term of five (5) years
from and after the date on which they become exercisable and shall include terms
permitting cashless exercise.  If NATURALNANO remains an SEC reporting company,
and separately reports COMBOTEXS’ revenue, the first TWENTY Million (20,000,000)
Warrants will become exercisable on the date that NATURALNANO files a Form 10-Q,
Form 10-K or any other filing with the SEC (“SEC Filings”) that shows gross
sales for COMBOTEXS, together with the gross sales for COMBOTEX as shown on all
SEC Filings filed by NATURALNANO from and after the Closing Date, exceeding one
million dollars ($1,000,000.00) in the aggregate, net of sales or use
taxes.  The second TEN Million (10,000,000) Warrants will become exercisable on
the date that NATURALNANO files a SEC Filing that shows gross sales for
COMBOTEXS, together with the gross sales for COMBOTEXS as shown on all other SEC
Filings filed by NATURALNANO from and after the Closing Date, exceeding three
million dollars ($3,000,000.00) in the aggregate, net of sales or use
taxes.  The final TEN Million (10,000,000) Warrants will become exercisable on
the first day of the first month after NATURALNANO files a SEC Filing that shows
gross sales for COMBOTEXS, together with the gross sales for COMBOTEXS as shown
on all
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
other SEC Filings filed by NATURALNANO after the Closing from and after the
Closing Date, exceeding four million dollars ($4,000,000) in the aggregate, net
of sales or use taxes.  In the event that NATURALNANO shall cease to be an SEC
reporting company or otherwise cease reporting COMBOTEXS’ revenue on a
consolidated basis, the first TWENTY Million (20,000,000) Warrants will become
exercisable on the first day of the first month after the gross sales of
COMBOTEXS from and after the Closing Date, exceed one million dollars
($1,000,000.00) in the aggregate, net of sales or use taxes.  The second TEN
Million (10,000,000) Warrants will become exercisable on the first day of the
first month after the gross sales of COMBOTEXS from and after the Closing Date,
exceed three million dollars ($3,000,000.00) in the aggregate, net of sales or
use taxes.  The final TEN Million (10,000,000) Warrants will become exercisable
on the first day of the first month after the gross sales of COMBOTEXS from and
after the Closing Date, exceed four million dollars ($4,000,000) in the
aggregate, net of sales or use taxes.  In such case, gross sales shall be as
determined by COMBOTEXS’ internal accounting staff or certified public
accountants, and WMS shall have the right to conduct an audit of such sales at
any time, but not more than once in any calendar year. Such audit shall be at
WMS’s expense unless the gross sales as reported by COMBOTEXS were below a
threshold for the issuance of Warrants to WMS but the audit determines that
gross sales of COMBOTEXS actually exceeded the threshold in question for the
issuance of Warrants, in which case the audit will be at the sole expense of
NATURALNANO.  NATURALNANO and COMBOTEXS agree to cooperate in such audit and
provide sales and other records reasonably necessary for such audit to WMS and
its agents.
 
1.2. Closing; Delivery.
 
(a) The purchase and sale of the Shares shall take place at the offices of
William W. Moehle, Esq., 2425 Clover Street, Rochester, New York 14618, or at
such other location as may be mutually agreed by the parties, as soon as
practicable following satisfaction of all conditions to closing (“Closing”).
 
(b) At the Closing, NATURALNANO shall deliver to WMS a share certificate
representing the NATURALNANO Shares or irrevocable instructions to its transfer
agent instructing said agent to issue the share certificate and a Warrant
Agreement evidencing the Warrants referenced herein, all as more fully described
in Section 1.1 hereof and in the form set forth in Exhibit A hereto, and WMS
will deliver to NATURALNANO a certificate evidencing NATURALNANO’s 51% ownership
of COMBOTEXS.
 
(c) Each share certificate for the Shares shall carry a legend with respect to
resale under the Federal and State Securities Acts as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
1.3.           Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
 
“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any partner,
officer, director, member or employee of such Person and any venture capital
fund now or hereafter existing that is controlled by or under common control
with one or more general partners or managing members of, or shares the same
management with, such Person.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“COMBOTEXS Assets” means those assets of COMBOTEXS as listed in Exhibit B
annexed hereto and made a part hereof.
 
“Key Employee” means James Wemett.
 
“Knowledge,” including the phrase “to NATURALNANO’s knowledge,” shall mean the
actual knowledge after reasonable investigation of its Officers.
 
 “Person” means any individual, corporation, partnership, trust, limited
liability company or other entity.
 
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.
 
 “Warrants” are certificates issued at Closing entitling the holder to purchase
common shares in NATURALNANO pursuant to the terms set forth in Section 1.1 (b)
hereof and the Warrant Agreement, and in the form set forth in Exhibit A.
 
2.           Representations and Warranties of NATURALNANO.  NATURALNANO hereby
represents and warrants to WMS that, except as set forth on the Disclosure
Schedule attached as Exhibit B to this Agreement, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete as of the date of the
Closing.  The Disclosure Schedule shall be arranged in sections corresponding to
the numbered and lettered sections and subsections contained in this Section 2,
and the disclosures in any section or subsection of the Disclosure Schedule
shall qualify other sections and subsections in this Section 2 only to the
extent it is readily apparent from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections.  NATURALNANO
may provide data in the Disclosure Schedule by reference to one or more of its
SEC filings, provided that it itemize the specific disclosure and the specific
filing to which it refers.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.1. Organization, Good Standing, Corporate Power and
Qualification.  NATURALNANO is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, is duly qualified to
conduct business in the State of New York, and has all requisite corporate power
and authority to own or lease its properties and to carry on its business as
presently conducted and as proposed to be conducted.  NATURALNANO is duly
qualified to transact business and is in good standing in each jurisdiction in
which the nature of the activities conducted by it and/or the character of the
assets owned or leased by it makes such license or qualification necessary, each
such jurisdiction being listed  in the Disclosure Schedule.
 
2.2. Capitalization.   NATURALNANO has authorized capital stock consisting of
5,000,000,000 shares of common stock, $0.001 par value, of which 107,957,045
shares are presently issued and outstanding, and 10,000,000 shares of preferred
stock, of which 750,000 are Series B and 4,250,000 are Series C, all of which
are fully paid, validly issued and non-assessable.  NATURALNANO does not have
outstanding any options, warrants, contracts to issue, convertible debt
securities or any other rights or commitments entitling anyone to acquire shares
of its capital stock, other than as set forth in the Disclosure Schedule.
 
2.3. Authorization.  All corporate action required to be taken by NATURAL NANO’s
Board of Directors in order to authorize NATURALNANO to enter into this
Agreement and the Warrant Agreement, and to issue the Shares and Warrants at the
Closing, has been taken or will be taken prior to the Closing.  All action on
the part of the officers, directors and/or shareholders of NATURALNANO necessary
for the execution and delivery of this Agreement and the Warrant Agreement, the
performance of all obligations of NATURAL NANO under this Agreement and the
Warrant Agreement to be performed as of the Closing, and the issuance and
delivery of the Shares and Warrants, has been taken or will be taken prior to
the Closing.  This Agreement, and the Warrant Agreement, when executed and
delivered by NATURALNANO, shall constitute valid and legally binding obligations
of  NATURALNANO, enforceable against NATURALNANO in accordance with their
respective terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
2.4. Valid Issuance of Shares.  The NATURALNANO Shares and any shares of
NATURALNANO common stock issued upon conversion of the Warrants, when issued,
and delivered in accordance with the terms and for the consideration set forth
in this Agreement, will be validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.  The Warrants, when issued and delivered in
accordance with the terms and for the consideration set forth in this Agreement
and in the Warrant Agreement, will be validly issued and free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.5. Governmental Consents and Filings.  The execution and delivery of this
Agreement and the Warrant Agreement, the issuance of the Shares and Warrants
pursuant hereto and the consummation of the transactions provided hereunder does
not require any third party consent and does not violate, conflict with, result
in the breach of, or cause a default under any provision of NATURALNANO’s
certificate of incorporation or bylaws or any obligation, mortgage, agreement,
law, order, judgment, decree or any other restriction to which NATURALNANO is a
party or by which NATURALNANO is subject or bound. No consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of NATURALNANO in connection with the execution of this Agreement or
the Warrant Agreement, the issuance of the Shares and Warrants or the
consummation of the transactions contemplated by this Agreement or the Warrant
Agreement.
 
2.6. Litigation.  There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to NATURALNANO’s or Key Employee’s
knowledge, currently threatened (i) against NATURALNANO or any officer, director
or Key Employee of  NATURALNANO; or (ii) that questions the validity of this
Agreement or the Warrant Agreement or the right of NATURALNANO to enter into
those Agreements, or to consummate the transactions contemplated by those
Agreements or to issue the Shares or Warrants contemplated to be issued
hereunder; and neither NATRUALNANO nor any Key Employee knows any fact which
could form the basis for any such claim, action, suit, complaint, charge or
investigation, that would reasonably be expected to have, either individually or
in the aggregate, a material adverse effect on NATURALNANO or its
business.  Neither NATURALNANO nor, to NATURALNANO’s knowledge, any of its
officers, directors or Key Employee is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or Key
Employees, such as would affect NATURALNANO).  There is no action, suit,
proceeding or investigation by NATURALNANO pending or which NATURALNANO intends
to initiate.  The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to NATURALNANO) involving the prior employment of any of
NATURALNANO’s employees, their services provided in connection with
NATURALNANO’s business, or any information or techniques allegedly proprietary
to any of their former employers, or their obligations under any agreements with
prior employers.
 
2.7.  Financial Statements. The financial balance sheet and audited statements
of NATURALNANO as of and for the period ended December 31, 2008 and the
unaudited balance sheet and financial statements as of and for the period ended
September 30, 2009, are a public record (a) are in accordance with the books and
records of NATURALNANO and any subsidiaries of NATURALNANO, (b) present fully,
fairly and accurately the financial position of NATURALNANO as of said date and
the operational results of NATURALNANO for the period represented thereby, and
(c) have been prepared in accordance with Generally Accepted Accounting
Principals consistently applied.  Such financial statements set forth all of the
liabilities and obligations of NATURALNANO, direct and indirect, contingent and
accrued, of any nature whatsoever, whether arising out of contract, tort,
statute or otherwise, except liabilities and obligations incurred in the
ordinary course of business subsequent to September 30, 2009.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
2.8. Tax Returns and Payments.  There are no federal, state, county, local or
foreign taxes due and payable by NATURALNANO which have not been timely
paid.  There are no accrued and unpaid federal, state, county, local or foreign
taxes of NATURALNANO which are due, whether or not assessed or disputed.  There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency.  NATURALNANO
has duly and timely filed all federal, state, county, local and foreign tax
returns required to have been filed by it, all such returns were true complete
and correct when filed, and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.
 
2.9. Insurance.  NATURALNANO has and will maintain in full force and effect fire
and casualty insurance policies with extended coverage, sufficient in amount
(subject to reasonable deductions) to allow it to replace any of its properties
that might be damaged or destroyed.   All such policies have been issued by
insurance companies actively engaged in the insurance business and authorized to
issue policies in the State of New York.
 
2.10. Permits.  To the best of NATURALNANO’S knowledge, NATURALNANO has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business, the lack of which could reasonably be expected to have
a Material Adverse Effect.  NATURALNANO is not in default in any material
respect under any of such franchises, permits, licenses or other similar
authority.
 
2.11           Disclosure; Absence of Certain Changes.  NATURALNANO has made
available to WMS all the information reasonably available to NATURALNANO that
WMS have requested for deciding whether to acquire the NATURALNANO Shares.  No
representation or warranty of NATURALNANO contained in this Agreement, as
qualified by the Disclosure Schedule, and no certificate furnished or to be
furnished to WMS at the Closing contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  It is understood that this representation is qualified by
the fact that NATURALNANO has not delivered to WMS, and has not been requested
to deliver, a private placement or similar memorandum or any written disclosure
of the types of information customarily furnished to purchasers of
securities.  Except as set forth in the Disclosure Schedule hereto, there has
not been since September 31, 2009 any material change in the financial
condition, assets, liabilities or business of NATURALNANO, other than changes in
the ordinary course of business, none of which individually or in the aggregate,
have been materially adverse; any material transactions entered into or
liabilities or obligations incurred by NATURALNANO, or any sale, transfer,
encumbrance of or any contract to sell, transfer or encumber, and of its assets,
other than in the ordinary course of business; or any payment or declaration of
a bonus to any Key Employee or any payment or declaration of any dividend or
other distribution on or with respect to the capital stock in NATRUALNANO; or
any other event of any kind or character which would or could materially and
adversely affect NATURALNANO or its business or assets.
 
3.  
Representations and Warranties of WMS.  WMS and Richard Popovic, jointly and
severally, hereby represents and warrants to NATURALNANO that:

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.1. Authorization.  WMS is a limited liability company organized and existing
in good standing under the laws of the State of New York, and has full power and
authority to enter into this Agreement.  This Agreement, when executed and
delivered by WMS, will constitute a valid and legally binding obligation of WMS,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
3.2. Purchase Entirely for Own Account.  This Agreement is made with WMS in
reliance upon WMS’s representation to NATURALNANO, which by WMS’s execution of
this Agreement, WMS hereby confirms, that the Shares, the Warrant and the shares
of common stock to be issued upon due exercise of the Warrant (the “Warrant
Shares”) to be acquired by WMS will be acquired for investment for WMS’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that WMS has no present intention of
selling, granting any participation in, or otherwise distributing the same.  By
executing this Agreement,  WMS further represents that WMS does not presently
have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participations to such Person or to any third Person,
with respect to any of the Shares, the Warrant or the Warrant Shares. WMS has
not been formed for the specific purpose of acquiring the Shares or the Warrant.
 
3.3. Disclosure of Information.  WMS has had an opportunity to discuss
NATURALNANO’s business, management, financial affairs and the terms and
conditions of the offering of the Shares and the Warrant with NATURAL NANO’s
management and has had an opportunity to review NATURALNANO’s plans for the
future, but such representation shall not constitute a defense to NATURALNANO to
a claim or suit by WMS that NATURALNANO has breached this Agreement and/or the
representations and warranties of NATURALNANO set forth herein.
 
3.4. Restricted Securities.  WMS understands that neither the NATURALNANO Shares
nor the Warrants nor the Warrant Shares have been, and will not be, registered
under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of WMS’s
representations as expressed herein.  WMS understands that the NATURALNANO
Shares, the Warrants and the Warrant Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, WMS may be required to hold the NATURALNANO Shares, Warrants and Warrant
Shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  WMS acknowledges that
NATURALNANO has no obligation to register or qualify the NATURALNANO Shares, the
Warrants or the Warrant Shares for resale.  WMS further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the NATURALNANO Shares, the Warrants or the Warrant
Shares, and on requirements relating to NATURALNANO which are outside of WMS’s
control, and which NATURALNANO is under no obligation and may not be able to
satisfy.   Notwithstanding the
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
foregoing, NATURALNANO agrees to cooperate with WMS and will take such action as
may be necessary or appropriate, at the request of WMS, in the event WMS wishes
to sell or otherwise transfer some or all of the Shares or Warrants, or shares
of NATURALNANO stock issued upon the exercise of the Warrants, under Rule 144 or
145 under the Securities Act or other applicable provisions of the Securities
Act or state securities law or rules or regulations issued thereunder.  WMS
understands that this offering is not intended to be part of a public offering,
and that WMF will not be able to rely on the protection of Section 11 of the
Securities Act.
 
3.5. Residence.  The office or offices of WMS in which its principal place of
business is identified in the address or addresses of WMS is set forth in the
preamble to this Agreement.
 
3.6. Assets in COMBOTEXS. The listing of assets of COMBOTEXS as of Closing is
set forth on Exhibit B attached hereto and made a part hereof.  WMS makes no
representation as to the condition of any of the Assets, other than the fact
that Combotexs has good and marketable title to each Asset, free and clear of
any liens, encumbrances or rights of third parties .
 
3.7. Organization, Good Standing, Corporate Power and Qualification.  COMBOTEXS
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of New York, is duly qualified to conduct
business in the State of New York, which is the only jurisdiction in which it
does business, and has all requisite corporate power and authority to own or
lease its properties and to carry on its business as presently conducted and as
proposed to be conducted.
 
3.8. Capitalization.    Prior to the transactions contemplated by this
Agreement, all of the membership interests of COMBOTEXS were owned by
WMS.  COMBOTEXS does not have outstanding any options, warrants, contracts to
issue, convertible debt securities or any other rights or commitments entitling
anyone to acquire shares of its ownership interests.
 
3.9. Authorization.  All corporate action required to be taken by COMBOTEXS’s
members and managers in order to authorize COMBOTEXS to enter into this
Agreement, and to issue the 51% membership interest at the Closing, has been
taken or will be taken prior to the Closing.  All action on the part of the
members and managers of COMBOTEXS necessary for the execution and delivery of
this Agreement, the performance of all obligations of COMBOTEXS under this
Agreement to be performed as of the Closing, and the issuance and delivery of
the membership interest has been taken or will be taken prior to the
Closing.  This Agreement, when executed and delivered by COMBOTEXS, shall
constitute valid and legally binding obligations of COMBOTEXS, enforceable
against COMBOTEXS in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
3.10. Valid Issuance of Membership Interest.  The 51% membership interest in
COMBOTEXS to be issued to NATURALNANO at Closing in accordance with the terms
and for the consideration set forth in this Agreement, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws and
the Operating Agreement. Other than the Operating Agreement of COMBOTEXS, a copy
of which has been provided to NATURALNANO prior to the execution and delivery of
this Agreement but which will be superseded in its entirety by an Amended and
Restated Operating Agreement at Closing, and this Agreement, there are no
stockholders’ agreements, voting trust, proxies, options, rights of first
refusal or any other similar agreements or understandings restricting the
transferability of the membership interests of COMBOTEXS.
 
3.11. Governmental Consents and Filings.  The execution and delivery of this
Agreement, the issuance of the membership interests pursuant hereto and the
consummation of the transactions provided hereunder does not require any third
party consent and does not violate, conflict with, result in the breach of, or
cause a default under any provision of COMBOTEXS’s or WMS’s respective Articles
of Organization or operating agreement or any obligation, mortgage, agreement,
law, order judgment, decree or any other restriction to which COMBOTEXS or WMS
is a party or by which COMBOTEXS or WMS or any of its respective assets is
subject or bound. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of
COMBOTEXS or WMS in connection with the execution of this Agreement, the
issuance of the membership interest or the consummation of the transactions
contemplated by this Agreement.
 
3.12. Litigation.  There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to COMBOTEXS or WMS’s knowledge,
currently threatened (i) against COMBOTEX or WMS or any officer, director or
employee thereof; or (ii) that questions the validity of this Agreement or the
right of either COMBOTEXS or WMS to enter into it, or to consummate the
transactions contemplated by this Agreement or to issue the membership interests
contemplated to be issued hereunder; and neither COMBOTEXS or WMS knows any fact
which could form the basis for any such claim, action, suit, complaint, charge
or investigation, that would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.  Neither COMBOTEXS nor WMS nor,
to either of its respective knowledge, any of its officers, directors or
employees is a party or is named as subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality (in the case of officers, directors or employees, such as would
affect COMBOTEXS or WMS).  There is no action, suit, proceeding or investigation
by COMBOTEXS or WMS pending or which COMBOTEXS or WMS intends to initiate.  The
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (or any basis therefore known to
COMBOTEXS or WMS) involving the prior employment of any of COMBOTEXS’s or WMS’s
employees, their respective services provided in connection with its business,
or any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
3.13. Tax Returns and Payments.  There are no federal, state, county, local or
foreign taxes due and payable by COMBOTEXS, WMS or its members which have not
been timely paid.  There are no accrued and unpaid federal, state, county, local
or foreign taxes of COMBOTEXS or WMS which are due, whether or not assessed or
disputed.  There have been no examinations or audits of any tax returns or
reports by any applicable federal, state, local or foreign governmental
agency.  COMBOTEXS AND WMS have each duly and timely filed all federal, state,
county, local and foreign tax returns required to have been filed by it, all
such returns were true complete and correct when filed, and there are in effect
no waivers of applicable statutes of limitations with respect to taxes for any
year.
 
3.14. Permits.  COMBOTEXS has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect.  COMBOTEXS is not in
default in any respect under any of such franchises, permits, licenses or other
similar authority.
 
3.15. Disclosure; Absence of Certain Changes.  WMS has made available to
NATURALNANO all the information reasonably available to WMS that NATURALNANO has
requested for deciding whether to acquire the membership interests.  No
representation or warranty of either WMS or COMBOTEXS contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished to NATURALNANO at the Closing contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made.  It is understood that this
representation is qualified by the fact that WMS has not delivered to
NATURALNANO, and has not been requested to deliver, a private placement or
similar memorandum or any written disclosure of the types of information
customarily furnished to purchasers of securities.  Other than the acquisition
by all of the ownership interests in COMBOTEXS by WMS, there has not been since
December 31, 2009 any material change in the financial condition, assets,
liabilities or business of WMS or COMBOTEXS, other than changes in the ordinary
course of business, none of which individually or in the aggregate, have been
materially adverse; any material transactions entered into or liabilities or
obligations incurred by WMS or COMBOTEXS, or any sale, transfer, encumbrance of
or any contract to sell, transfer or encumber, and of its assets, other than in
the ordinary course of business; or any payment or declaration of a bonus to any
employee or any payment or declaration of any dividend or other distribution on
or with respect to the membership interests in COMBOTEXS; or any other event of
any kind or character which would or could materially and adversely affect
COMBOTEXS or its business or assets.

 
 
4.
Conditions to WMS’s Obligations at Closing.  The obligations of WMS to complete
the transactions contemplated by its Agreement and the Warrant Agreement, to
purchase the Shares and Warrants and to sell a 51% interest in COMBOTEXS to
NATURALNANO at the Closing are subject to the fulfillment by NATURALNANO, on or
before such Closing, of each of the following conditions, unless otherwise
waived:

 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
4.1
Representations and Warranties.  The representations and warranties
of NATURALNANO contained in Section 2 and the Exhibits related thereto, shall be
true and correct in all respects as of the date hereof and as of the Closing.

 
4.2        
      Performance.  NATURALNANO shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by NATURALNANO on or before
the Closing.

 
4.3        
      Delivery of Documents.  WMS shall have received all documents,
certificates, agreements and other papers required of NATURALNANO pursuant to
the terms hereof or as requested by WMS in connection therewith, in form and
substance as approved by counsel to WMS, including specifically but not limited
to:

 
4.3.1                 Certificates representing the NATURALNANO Shares or the
letter to the transfer agent provided for in Section 11.2(b) and the Warrants
and the Warrant Agreement, executed and delivered by NATURALNANO.
 
4.3.2                 A certificate of resolutions adopted by NATURALNANO’s
Board of Directors authorizing the execution of this Agreement, the issuance of
the Shares and the Warrants, the consummation of the transactions contemplated
hereby and the execution and delivery of the documents required to be delivered
hereunder, certified by NATURALNANO’s Secretary.
 
4.3.3                 A certificate dated as of the Closing Date to the effect
that, as of the date of this Agreement and as of the Closing Date, all of the
representations and warranties of NATURALNANO contained in this Agreement and
the Schedules hereto in the Warranty Agreement are true, correct and complete
and that all of the agreements, covenants and conditions contained in this
Agreement and the Warranty Agreement to be performed or satisfied by
NATURALNANO, its shareholders and/or its Key Employee prior to the Closing have
been performed or satisfied, such certificate to be executed by the President
and Secretary of NATURALNANO and its Key Employee.
 
4.3.4                 An Amended Operating Agreement of COMBOTEXS, executed by
NATURALNANO.
 
4.4            Qualifications.  All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful issuance and sale of
the Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
4.5           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to WMS,
and WMS (or its counsel) shall have received all such counterpart original and
certified or other copies of such documents as reasonably requested.  Such
documents may include good standing certificates, judgment and franchise tax
searches with respect to NATURALNANO.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
5.           Conditions to NATURALNANO’s Obligations at Closing.  The obligation
of NATURALNANO to complete the transactions contemplated by this Agreement, to
issue Shares and Warrants to WMS, and to purchase a 51% interest in COMBOTEXS at
the Closing is subject to the fulfillment, on or before the Closing, of each of
the following conditions, unless otherwise waived:
 
5.1        
Representations and Warranties.  The representations and warranties of WMS
contained in Section 3 and the Exhibits related thereto, shall be true and
correct in all respects as of the Closing.

 
5.2        
Performance.  WMS shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 
5.3        
Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Share
pursuant to this Agreement shall be obtained and effective as of the Closing.

 
5.4        
 Operating Agreement.  An Amended Operating Agreement for COMBOTEXS, executed by
WMS.

 
5.5        
Certificates representing a 51% interest in COMBOTEXS, executed and delivered to
NATURALNANO by COMBOTEX.

 
5.6        
­Certificate.  A certificate of resolutions adopted by COMBOTEXS’s and WMS’s
Managing Member authorizing the execution of this Agreement, the issuance of the
51% interest to NATURALNANO, the consummation of the transactions contemplated
hereby and the execution and delivery of the documents required to be delivered
hereunder, certified by the Managing Member of each of COMBOTEXS and WMS.

 
 6.           Miscellaneous.
 
6.1           Survival of Representations and Warranties.  Unless otherwise set
forth in this Agreement, the representations and warranties of NATURALNANO and
WMS contained in or made pursuant to this Agreement shall survive the execution
and delivery of this Agreement and the Closing and shall in no way be affected
by any investigation or knowledge of the subject matter thereof made by or on
behalf of WMS or NATURALNANO.
 
6.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
6.3           Governing Law.  This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York.
 
6.4           Counterparts; Facsimile.  This Agreement may be executed and
delivered by facsimile signature and in any number of counterparts.  It is not
necessary that all parties sign all or any one of the counterparts, but each
party must sign at least one counterpart for this Agreement to be effective.
 
6.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.6           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one business (1) day after deposit with a
nationally recognized overnight courier, specifying next business day delivery,
with written verification of receipt.  All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A, with copies thereof to their attorneys, in the case of WMS, to
William W. Moehle, Esq., 2425 Clover Street, Rochester, New York 14618, and in
the case of NATURALNANO, to David Lubin & Associates, PLLC, 5 North Village
Avenue, Rockville Centre, NY 11570,or to such address as subsequently modified
by written notice given in accordance with this Section 6.6.
 
6.7           No Finder’s Fees.   Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction.  WMS agrees to indemnify and to hold harmless NATURALNANO from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which each WMS or
any of its officers, employees, or representatives is responsible.  NATURALNANO
agrees to indemnify and hold harmless WMS from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which NATURALNANO or any of its officers, employees or
representatives is responsible.
 
6.8.           Attorney’s Fees.  If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of this
Agreement and/or the Warranty Agreement, the prevailing party shall be entitled
to reasonable attorney’s fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.  Attorney’s fees for the
preparation and negotiation of this Agreement and/or the Warranty Agreement are
responsibility of each party.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
6.9           Amendments and Waivers.  No term of this Agreement may be amended,
terminated or waived except in writing executed by the parties hereto.
 
6.10           Severability.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
6.11           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
6.12           Entire Agreement.  This Agreement (including the Exhibits hereto)
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.  No course of dealing between or among any of the parties
hereto will be deemed to modify, amend or discharge any part of this Agreement
or the rights or obligations of any party hereunder.
 
6.13           Dispute Resolution.  The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the State of
New York located in Monroe County, New York and to the jurisdiction of the
United States District Court for the Western District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of the
State of New York located in Monroe County, New York or the United States
District Court for the Western District of New York, and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.
 
 [Remainder of Page Intentionally Left Blank]
 
 
 
- 14 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
NATURALNANO, INC.




By:  /s/ Jim Wemett
Jim Wemett
President and CEO






Worldwide Medical Solutions, LLC




By:/s/ Richard Popovic
Richard Popovic
Managing Member



